DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43-44, 47, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeks (U.S. Patent Application Publication 2002/0180116).  Regarding Claim 43, Weeks shows that it is known to carry out a method for manufacturing a molded body (Abstract), the method comprising the steps of molding a molded body in molds and separating a burr formed around the molded body (Figures 7-9, element P, F; 0036), wherein the burr is separated from the molded body by, within the molds, cooling at least a part of the burr (Figure 8, element 88), and projecting at least one projecting member against the cooled burr (Figure 9, element 90).  Weeks shows plural projecting rods (Figure 7, each element 90), however he does not show the projecting member comprising plural rods.  It would have been obvious to one of ordinary skill in the art to use plural rods per projecting member because duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 (VI)(B)).
Regarding Claim 44, Weeks shows the method of claim 43 above, including one wherein the mold has a burr accommodating space accommodating the burr outside the pinch portion, wherein cooling the burr and projecting the projecting member are performed in the burr accommodating space (Figures 8-9, cavities for T, F).
Regarding Claim 47, Weeks shows the method of claim 44 above, including one wherein the rods are arranged along the pinch portion (Figures 8-9, element 90, T, F).
Regarding Claim 49, Weeks shows the method of claim 43 above, including one wherein each of the rods has a substantially circular convex portion at a substantially center of a tip end surface of the projecting member (0043: recesses/reservoirs meet convex).
Regarding Claim 50, Weeks shows the method of claim 43 above, but he does not specifically describe the rod cross section shape.  However, it would have been obvious to design the projecting rod to have an appropriate cross section shape, such as that which is claimed, because configuration of an element is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04 (IV)(B)).

Allowable Subject Matter
Claims 34-42 and 51-52 are allowed.
Regarding Claim 34 and its dependents 35-42, the following is an examiner’s statement of reasons for allowance: The prior art of record does not show or suggest the claimed method for manufacturing a molded body, especially including the step of separating the burr from the molded body by cooling at least a part of the burr by air blow within the molds.
Regarding Claim 51 and its dependent 52, the following is an examiner’s statement of reasons for allowance: The prior art of record does not show or suggest the claimed method for manufacturing a molded body, especially including the step of projecting the projecting member in a state that there is space between the burr and a mold surface opposite to the projecting member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 45, 46, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to new claim(s) 43-44, 47, and 49-50 have been considered but are moot because the arguments are directed to new claims which contain elements not claimed previously, which required further consideration and search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742